Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
Claims 1-22 are rejected.
This is Non-Final.
                               Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Pub. No: 20190042096 A1) in view of Muro (US Patent Application Pub. No: 20050044283 A1).


         As per claim 1, Anderson teaches a data storage device [Fig.1, a storage system 102], comprising: 
         a non-volatile memory [Fig.1, a disk enclosure 106,…,non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided.]; and 
         a controller, having a host bridge controller [Fig.1, the bus host adaptors 116 and 128], a master computing unit, an interconnect bus [Fig.1, a Peripheral Component Interconnect Express (PCIe)] , a system memory [Fig.1, the memory 138], and a non-volatile memory interface controller [Fig.1, a processor complex 136], [Fig.1,paragraphs 0030-0032, A first channel is a bus interface, such as a Peripheral Component Interconnect Express (PCIe), including a bus 112, a bus switch 114 to connect one or more devices on the bus 112, including the processor complex 108, a memory system 110, and a bus host adaptor 116 to extend the bus interface over an external bus interface cable 118 to the storage system 102.], wherein: the host bridge controller is coupled to a host, the non-volatile memory interface controller is coupled to the non-volatile memory, the host bridge controller and the master computing unit are coupled to 
          in response to a read command issued by the host, the non-volatile memory interface controller reads data from the non-volatile memory [paragraphs 0028;0031-0032,…, a host system may first communicate a read/write request to a connected storage system over a fast channel, such as a bus interface, such as the Peripheral Component Interconnect Express (PCIe) interface], temporarily stores the data in the system memory, and then asserts a flag corresponding to the data temporarily stored in the system memory [paragraphs 0028;0031-0032,For a read/write request over the fast channel which is supposed to complete within a threshold time, the host system holds the application thread for the read/write request in a spin loop waiting for the request to complete.  This saves processor time associated with a context swap, which deactivates the thread and reactivates the thread in response to an interrupt when a response to the read/write request is received.]; 

           the master computing unit reads the system memory through a second channel provided by the interconnect bus [paragraphs    0028;0031-0032,Communicating the read/write request over the second channel requires the host system to perform a context switch from the task handling the read/write request to another task while waiting for the read/write request to complete.].  
          Anderson does not explicitly discloses reads the data temporarily stored in the system memory. 
          Muro discloses reads the data temporarily stored in the system memory [paragraph 0009, The management module 30 generally manages the whole of the storage controlling apparatus 3.  The management module 30 is equipped with a cache memory temporarily storing data to be written from the server 4 into one of the disk units 2a or data to be read out from one of the disk units 2a to the server 4, and manages the cache memory.]. 
         It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Muro’s storage apparatus with inter module data transfer confirming facility for computer system into Anderson’s computer program (Muro, Abstract, [0036];[0038]) to obtain the invention as specified in claim 1.

         As per claim 2, Anderson and Muro teach all the limitations of claim 1 above, where Anderson teaches, a data storage device, wherein: the first channel provided by the interconnect bus is a write channel for the system memory [Anderson, paragraphs  0026; 0028; 0031-0032, read/write requests on the first channel that need to be completed within a threshold time are completed by accessing the track layout information for a track from the track format table, associating track format codes with track format information for common track formats.]; and 
       the second channel provided by the interconnect bus is a read channel for the system memory [Anderson, paragraphs 0026; 0028; 0031-0032, the processing of the read/write request on the second channel reads in the track metadata from the storage to allow for processing the read/write request and adding the track format code to the cache control block for the target track.].  

       As per claim 3, Anderson and Muro teach all the limitations of claim 2 above, where Anderson teaches, a data storage device, wherein: the host bridge controller executes a data detection command or a preset vendor command to issue a write 
rate than a second type of storage devices, e.g., SSDs.]; 
        the write request for programming the preset value triggers a handshake between the host bridge controller and the system memory, and the handshake is transferred through the write channel [Anderson, paragraphs 0026; 0028; 0031-0032, the processing of the read/write request on the second channel reads in the track metadata from the storage to allow for processing the read/write request and adding the track format code to the cache control block for the target track.]; and 
         during the handshake, if programming of the preset value is permitted, the flag is deemed asserted, otherwise, the flag is deemed de-asserted [Anderson, paragraphs 0028; 0031-0032, If the data for the read/write request sent on the fast channel is not in cache, then the storage system may fail the read/write request and the host system may communicate the same read/write request over a storage area network via a host adaptor, which is slower than processing the I/O request over the bus, e.g., PCIe interface. ].  

         As per claim 4, Anderson and Muro teach all the limitations of claim 2 above, where Anderson and Muro teach, a data storage device, wherein: the host bridge controller executes a data detection command or a preset vendor command to issue a 
       the write request for programming data in the virtual address triggers a handshake between the host bridge controller and the system memory, and the handshake is transferred through the write channel [Anderson, paragraphs 0026; 0028; 0031-0032, the processing of the read/write request on the second channel reads in the track metadata from the storage to allow for processing the read/write request and adding the track format code to the cache control block for the target track.]; and 
       during the handshake, status of the flag is obtained from system memory [Anderson, paragraphs 0028; 0031-0032, If the data for the read/write request sent on the fast channel is not in cache, then the storage system may fail the read/write request and the host system may communicate the same read/write request over a storage area network via a host adaptor, which is slower than processing the I/O request over the bus, e.g., PCIe interface. ].  

         As per claim 5, Anderson and Muro teach all the limitations of claim 2 above, where Anderson teaches, a data storage device, wherein: when determining that the flag is asserted, the host bridge controller reads the data from system memory through the read channel, and de-asserts the flag through the write channel [Anderson, paragraphs 0028; 0031-0032, If the data for the read/write request sent on the fast channel is not in cache, then the storage system may fail the read/write request and the 

        As per claim 6, Anderson and Muro teach all the limitations of claim 5 above, where Anderson teaches, a data storage device, wherein: the master computing unit reads the system memory through the read channel while the host bridge controller is checking status of the flag through the write channel [Anderson, paragraphs 0028; 0031-0032, If the data for the read/write request sent on the fast channel is not in cache, then the storage system may fail the read/write request and the host system may communicate the same read/write request over a storage area network via a host adaptor, which is slower than processing the I/O request over the bus, e.g., PCIe interface.].  

          As per claim 7, Anderson and Muro teach all the limitations of claim 6 above, where Anderson teaches, a data storage device,wherein: the interconnect bus has a first slave input and output (I/O) port, a second slave I/O  port, and a master I/O port; the first slave I/O port is coupled to the master computing unit [Anderson, paragraphs 0028; 0031-0032                 , The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 132 to connect to the storage devices 104, and one or more network host adaptors 134 to connect to the 
network 122 and host systems.]; 
Anderson, paragraphs 0028; 0031-0032, The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 132 to connect to the storage devices 104, and one or more network host adaptors 134 to connect to the network 122 and host systems.]; 
        when the master computing unit gains right to access the system memory, the read channel and the write channel are established between the first slave I/O port and the master I/O port [Anderson, paragraphs 0028; 0031-0032, The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 132 to connect to the storage devices 104, and one or more network host adaptors 134 to connect to the network 122 and host systems.]; and 
        when the host bridge controller gains the right to access the system memory, the read channel and the write channel are established between the second slave I/O port and the master I/O port [Anderson, paragraphs 0028; 0031-0032, The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 132 to connect to the storage devices 104, and one or more network host adaptors 134 to connect to the network 122 and host systems.].  

          As per claim 8, Anderson and Muro teach all the limitations of claim 1 above, where Anderson teaches, a data storage device, wherein: the first channel provided by the interconnect bus is a flag reading channel corresponding to a flag area of the system memory [Anderson, paragraphs 0028; 0031-0032, If the data for the read/write request sent on the fast channel is not in cache, then the storage system may fail the 
         the second channel provided by the interconnect bus is a data reading channel corresponding to a data area of the system memory [Anderson, paragraphs 0028; 0031-0032, If the data for the read/write request sent on the fast channel is not in cache, then the storage system may fail the read/write request and the host system may communicate the same read/write request over a storage area network via a host adaptor, which is slower than processing the I/O request over the bus, e.g., PCIe interface.]; and 
         the interconnect bus further provides a flag writing channel corresponding to the flag area and a data writing channel corresponding to the data area [Anderson, paragraphs 0026; 0028; 0031-0032, the processing of the read/write request on the second channel reads in the track metadata from the storage to allow for processing the read/write request and adding the track format code to the cache control block for the target track.].  

       As per claim 9, Anderson and Muro teach all the limitations of claim 1 above, where Anderson teaches, a data storage device, wherein: the host bridge controller accesses the system memory through the flag reading channel to check whether the flag is asserted or not [Anderson, paragraphs 0028; 0031-0032, If the data for the read/write request sent on the fast channel is not in cache, then the storage system may fail the read/write request and the host system may communicate the same read/write 
        when determining that the flag is asserted, the host bridge controller reads the data temporarily stored in the system memory through the data reading channel, and de-asserts the flag through the flag writing channel [Anderson, paragraphs 0026; 0028; 0031-0032, the processing of the read/write request on the second channel reads in the track metadata from the storage to allow for processing the read/write request and adding the track format code to the cache control block for the target track.].  
  
        As per claim 10, Anderson and Muro teach all the limitations of claim 9 above, where Anderson teaches, a data storage device, wherein:  the master computing unit reads the data area through the data reading channel or programs the data area through the data writing channel while the host bridge controller is accessing the system memory through the flag reading channel to check whether the flag is asserted or not [Anderson, paragraphs 0028; 0031-0032, If the data for the read/write request sent on the fast channel is not in cache, then the storage system may fail the read/write request and the host system may communicate the same read/write request over a storage area network via a host adaptor, which is slower than processing the I/O request over the bus, e.g., PCIe interface.].  

         As per claim 11, Anderson and Muro teach all the limitations of claim 10 above, where Anderson teaches, a data storage device, wherein: the interconnect bus has a first slave I/O port, a second slave I/O port, a first master I/O port, and a second master Anderson, paragraphs 0028; 0031-0032, The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 132 to connect to the storage devices 104, and one or more network host adaptors 134 to connect to the network 122 and host systems.]; 
         the first slave I/O port is coupled to the master computing unit [Anderson, paragraphs 0028; 0031-0032, The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 132 to connect to the storage devices 104, and one or more network host adaptors 134 to connect to the network 122 and host systems.]; 
        the second slave /O port is coupled to the host bridge controller [Anderson, paragraphs 0028; 0031-0032 , The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 132 to connect to the storage devices 104, and one or more network host adaptors 134 to connect to the network 122 and host systems.]; 
        the first master I/O port is coupled to the system memory for accessing the data area [Anderson, paragraphs 0028; 0031-0032, The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 132 to connect to the storage devices 104, and one or more network host adaptors 134 to connect to the network 122 and host systems.]; 
        the second master I/O port is coupled to the system memory for accessing the flag area [Anderson, paragraphs 0028; 0031-0032, The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 
       when the master computing unit gains right to access the system memory, the data reading channel and the data writing channel are established between the first slave I/O port and the first master I/O port [Anderson, paragraphs 0028; 0031-0032, The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 132 to connect to the storage devices 104, and one or more network host adaptors 134 to connect to the network 122 and host systems.]; and 
        when the host bridge controller unit gains the right to access the system memory, the data reading channel and the data writing channel are established between the second slave I/O port and the first master I/O port, and the flag reading channel and the flag writing channel are established between the second slave I/O port and the second master I/O port [Anderson, paragraphs 0028; 0031-0032 , The storage system 102 includes an Input/Output bay 130 having the bus host adaptor 128, one or more device adaptors 132 to connect to the storage devices 104, and one or more network host adaptors 134 to connect to the network 122 and host systems.].  

          As per claims 12-22, claims 12-22 are rejected in accordance to the same rational and reasoning as the above claims 1-11, wherein 12-22 are the method claims for the device of claims 1-11.



Conclusion 
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
         Teraya (US Patent No: 8,527,983 B2) teaches a host bus adaptor driver and an operating system installation method which guarantee the connection of a single path and a single disk unit to the destination of installation at the time of installing the operating system in an I/O device unit having a redundant path or a plurality of disk units, and eliminate the need of the change of the system configuration definition and the cable insertion/removal 
job by the user. 

         Lu et al. (US Patent Application Pub. No: 20150301944 A1) teaches a storage unit controller and a control method thereof, and a storage device are provided and the storage unit controller includes an address mapping unit, a nonvolatile buffer and an update indicator.  Lu discloses the update indicator sets an indicated flag according to whether a first data saved in the nonvolatile buffer is written to a storage unit, also the address mapping unit checks the indicated flag when power is on.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GETENTE A YIMER/Primary Examiner, Art Unit 2181